IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-20124
                        Conference Calendar



ANDRE J. HOWARD,

                                           Plaintiff-Appellant,

versus

EBI COMPANIES; CONNECTICUT INDEMNITY,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-2906
                       --------------------
                          August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Andre J. Howard appeals the district court’s denial of FED.

R. CIV. P. 60(b) relief from the dismissal of a complaint for

damages arising out of a Texas Workers Compensation dispute.       As

Howard has not briefed any issue relevant to the denial of Rule

60(b) relief, he has abandoned the only issue that is properly

before the court.   Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993); FED. R. APP. P. 28(a)(9)(A).   The appeal is without


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-20124
                                 -2-

arguable merit and thus frivolous.   Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).   Because the appeal is frivolous, it is

DISMISSED.   5TH CIR. R. 42.2.

     APPEAL DISMISSED.